DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 4,536,754 to Holce et al.	
	Holce et al. disclose a two-wheeler lock (10), having a sensor (130) for detecting different positions of an element (14) of the lock movable along a defined movement path, wherein the lock has a permanent magnet (134) and the sensor is configured as a magnetic sensor, wherein the magnetic sensor is configured for a three-dimensional magnetic detection to detect positions or movements of the movable element differing from the defined movement path and/or to detect manipulation attempts carried out by means of external magnets (column 7, lines 8-42), as in claim 1.  However, Holce et al. do not disclose the movable element has the permanent magnet.

	Holce et al. also disclose the movable element is a hoop (96, 14) movable between an open position and a closed position (as the claim is recited in the alternate, it is taken that the movable element only needs to be one of the recited elements), as in claim 2, and the magnetic sensor is configured as a 3D magnetic sensor (column 6, line 48-column 7, line 7) or as a 3D Hall sensor (column 8, line 65-column 9, line 3), as in claim 3, as well as the movable element is supported such that it has a single degree of freedom (linear motion defined by the tubular socket 50, 90, 118), as in claim 4.
	Holce et al. further disclose an evaluation apparatus (18) that is configured to evaluate a measured magnetic value detected by means of the sensor with respect to an agreement with a measured value to be expected for one of the positions of the movable element along the defined movement path (column 7, lines 8-42), as in claim 5, further comprising an alarm apparatus (column 4, lines 50-55) for outputting an alarm, with the evaluation apparatus being configured to control the alarm apparatus to output an alarm when no agreement is determined on an evaluation of a detected measured value with a measured value to be expected 
	Holce et al. additionally disclose a method of detecting manipulation attempts at a two-wheeler lock (10), in particular in accordance with claim 1, having a sensor (130) for a three-dimensional magnetic detection of different positions of an element (14) of the lock movable along a defined movement path (linear motion defined by the tubular socket 50, 90, 118), wherein the method comprises the following steps: detecting a magnetic measured value by means of the sensor (column 7, lines 8-42); evaluating the detected measured value with respect to an agreement with a measured value to be expected for one of the positions of the movable element along the defined movement path (column 7, lines 8-42); associating a respective position of the movable element with the measured value if an agreement is present (column 7, lines 8-42); and otherwise determining a manipulation attempt (column 7, lines 8-42), as in claim 9, wherein the movable element is a hoop (96, 14) movable between an open position and a closed position (as the claim is recited in the alternate, it is taken that the movable element only needs to be one of the recited elements), as in claim 10, and further comprising outputting an alarm if a manipulation attempt has been determined (column 7, lines 8-42), as in claim 11.
	Holce et al. also disclose the use of a sensor (130) configured for a three-dimensional magnetic detection in A two-wheeler lock (10), in particular in accordance with claim 1, the sensor detecting different positions of an element of the lock movable along a defined movement path (linear motion defined by the tubular socket 50, 90, 118); for detecting manipulation attempts with reference to a deviation of a measured value detected by means of .

Response to Arguments
Applicant's arguments filed December 21, 2021 have been fully considered but they are not persuasive.  In regards to the argument that Holce does not disclose detecting positions or movements of its moveable element differing from the defined movement path, the examiner respectfully disagrees.  Holce discloses “The biasing magnet is situated relative to the magnetically operated switch so that its field opposes and balances that of the actuating magnet, as felt by the magnetically operated switch when the switch housing is properly located in the socket associated with the actuating magnet. The magnetically operated switch is therefore unactuated when the switch housing is properly located within the socket. The device of the invention is thus usable to provide a magnetically balanced open-loop alarm system circuit. In this form of the device, as well, the actuating magnet retains the switch housing within the socket by attracting the ferromagnetic material associated with the switch housing (column 3, lines 19-38).” Thus, abnormal location is detected when the switch is not in the defined path of the socket.
In response to the argument that Holce does not disclose detecting manipulation attempts carried out by external magnets, the examiner respectfully disagrees.  Holce discloses “the actuating magnet is stronger than the biasing magnet and is located in its magnet holder oriented to produce an opposite magnetic field felt by the magnetic reed contacts with strength approximately equal to that of the magnetic field of the biasing magnet. This produces a net magnetic field in the vicinity of the magnetic reeds which is too small to maintain magnetic 

Regarding the argument that Holce does not disclose a magnetic sensor configured for three-dimensional magnetic detection.  Holce discloses “an encapsulated magnetic reed switch of the normally open type is associated with a quantity of ferromagnetic material which is equivalent to the collars. An actuating permanent magnet provides a magnetic field which attracts the ferromagnetic material. Since the ferromagnetic material is fixedly located with respect to the reed switch, magnetic retention of the ferromagnetic material adjacent to the end of the actuating magnetic also physically retains the reed switch in a known location relative to the actuating magnet. When the ferromagnetic material is adjacent to the actuating magnet, a magnetic field, indicated schematically by lines of force, is induced in the ferromagnetic material, and extends around it and the reed switch, inducing a further magnetic field concentration in the magnetic reeds of the switch, causing them to attract one another and flex into physical and electrical contact with one another. This closes the electrical circuit through the reed switch, so long as the ferromagnetic material is located properly within a sufficiently strong magnetic field, such as that of the actuating magnet (column 6, lines 48-column 7, line 7).  Accordingly, the reed switch being actuated by a magnetic field determines the location of the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
March 2, 2022